Citation Nr: 0526266	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-12 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a pelvis 
fracture.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1972.  This case originally came before the 
Board on appeal from a June 2002 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board denied the claim in July 2003, and 
the veteran appealed the denial to the United States Court of 
Appeals for Veteran's Claims (Court). In September 2004, the 
parties filed a joint motion in the matter before the Court.   
In an October 2004 Order, the Court endorsed the joint 
motion, vacated the July 2003 Board decision, and remanded 
the matter for development and readjudication consistent with 
the instructions in the joint motion.  In February 2005, the 
Board remanded the case to the RO to ensure compliance with 
these instructions.  
 

FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current disability of the pelvis is related to 
disease or injury that was incurred or aggravated in service.


CONCLUSION OF LAW

Service connection for residuals of a pelvis fracture is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  A letter in April 
2002 (prior to the decision on appeal) advised the veteran of 
what was needed to establish entitlement to the benefit 
sought and of his and VA's responsibilities in claims 
development.  The rating decision in June 2002, the August 
2002 statement of the case (SOC) and supplemental SOC's from 
November 2002, April 2005 and June 2005 notified the veteran 
of applicable laws and regulations, of what the evidence 
showed, and why his claim was denied.  The case was 
readjudicated after substantially complete notice was give, 
and the veteran has had ample opportunity to respond.  He is 
not prejudiced by any notice timing deficiency, because any 
such deficiency early in the process was cured by his being 
given full opportunity to fully participate in the appellate 
process.   

The veteran has been advised of his and VA's responsibilities 
in the development of his claim (most recently, and fully in 
the April 2005 SSOC).  Further regarding notice content, 
while the veteran was not advised by VCAA letter verbatim to 
submit everything he had pertinent to his claim, the August 
2002 SSOC included the full text of 38 C.F.R. § 3.159, 
including the language that VA will request a claimant to 
provide any evidence in his possession pertaining to the 
claim.  As his attorney has indicated that the veteran has no 
further evidence to submit, any further notice in that regard 
would be pointless.  April and June SSOCs updated notice of 
the current posture of the claim after additional evidence 
was reviewed.  The veteran was advised why his claim 
continued to be denied.  He and his attorney have had ample 
opportunity to respond (and the attorney has done so).  No 
further notice is indicated.  Notably also, the joint motion 
by the parties, which directed additional development of 
evidence, did not allege there was any deficiency of notice.  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of pertinent medical 
treatment.  Pursuant to the Board's February 2005 remand, VA 
also arranged for the veteran to be provided a VA orthopedic 
examination in March 2005.  As noted, the claim was reviewed 
by the RO thereafter, and again after further evidence was 
received.  See June 2005 SSOC.  The veteran has not 
identified any outstanding evidence pertinent to his claim, 
and his counsel has affirmatively indicated that the veteran 
has no further evidence to submit.  VA's assistance 
obligations are met.  The appellant is not prejudiced by the 
Board's proceeding with appellate review.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

In his June 1968 report of medical history upon enlistment, 
the veteran reported no history of broken bones.  The 
veteran's service medical records reveal no mention of 
complaints, findings or treatment for, any broken or chipped 
bones or injuries to the pelvis.  The May 1972 examination 
for release from active duty is negative for any pelvic 
injuries or abnormalities.  On clinical evaluation his lower 
extremities/spine were normal.

In his February 2002 claim, the veteran indicated that he 
suffered injury to his pelvic area as a result of slipping 
and falling on slick metal stairs while working in engine 
rooms aboard ships.  Thirty years later broken bones were 
discovered on hip X-ray.  He asserted that there could be no 
reason other than his ship duty for such a break and that in 
service, no body part other than the knee was ever X-rayed.  

In his July 2002 notice of disagreement the veteran stated 
that his pelvis was X-rayed some time ago, and that while 
these X-rays were not available, they showed that there was a 
fragment broken from his pelvis.  The veteran indicated that 
he originally believed that going up and down the stairs 
aboard ship caused his knee problems and thus, he filed a 
claim for injured knees in May 1983.  However, given his 
feeling that it was really his hip or pelvis that was 
injured, he decided not to pursue his service connection 
claim for knee disability.  

VA interpretation of an August, 2002 X-ray of his pelvis and 
hips shows that the veteran had an "old nonunion large chip 
evulsion of the inferolateral aspect of the inferior pubic 
ramus on the right."
A lay statement from another serviceman who served with the 
veteran received by VA in June 2003 is to the effect that 
ladders on Coast Guard ships were very slick and that it is 
likely the veteran sustained injuries as a result.

On VA examination in March 2005, the diagnostic impression 
was, "no evidence of fracture of pubic ramus."  The ramus 
was intact and x-rays were consistent with calcific myositis.  
The examiner also found femoral arterial occlusive disease 
right, with femoral bruits and no palpable pulses in the 
right foot, with probable some ischemic pain in the right hip 
and right leg with minimal disability.   The veteran reported 
that an x-ray of the right hip five years prior had revealed 
a fracture of the right pubis and that he had been having 
pain in the right hip for seven or eight years.  He felt that 
the hip pain was caused by the fracture noted five years ago.  
The examiner opined that given that the veteran had received 
the diagnosis of the pelvic fracture only five years prior. 
and had only had pain in the right hip for seven or eight 
years, it would be speculative at best to say that the pubic 
fracture was one caused from service activity inasmuch as the 
time frame involved was something on the order of 25 to 30 
years.  The examiner concluded that it was less likely than 
not that this fracture was one incurred in service.   

An x-ray report provided in conjunction with the March 2005 
VA examination showed an essentially normal pelvis.  There 
was a large bony fragment inferior to the right ischial 
tuberosity, probably due to an old non united fracture.  A CT 
scan was recommended for further evaluation.

The report of the March 2005 CT scan showed an 
osseous/calcific density adjacent to the right ischium.  It 
was found that if the patient had a remote history of trauma, 
this could have represented an old healed avulsion injury of 
the right ischium.  If there was no history of trauma, it 
could have represented a congenital condition known as pelvic 
finger.  

In response to the contention of appellant's attorney that 
the March 2005 VA examiner did not consider the CT scan 
report when producing his examination report, the examiner 
issued an addendum to the report.  The addendum stated that 
the CT scan results were reviewed and were included in the 
report and that the impression in the report took into 
account the CT scan results.  It also noted that the CT scan 
was done on March 30, 2005 and the examiner's report was 
released on April 5, 2005.  

In a facsimile memorandum received in July 2005 the veteran's 
attorney argued with the conclusions reached by the March 
2005 VA examiner, alleged the examiner had had considered X-
rays, and provided some dictionary definitions of anatomical 
segments.  

Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To prevail on the question of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West; 13 Vet. App. 247, 248 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted above, there are three threshold requirements that 
must be satisfied in order to establish service connection 
for a claimed disability.  The first, competent evidence (a 
medical diagnosis) of current disability is met.  There is 
disability identified as x-ray changes of the ramus (pelvis) 
consistent with calcific myositis (although no ramus (hip) 
fracture).   [Notably, x-rays have been interpreted as 
showing a possible old healed avulsion injury of the right 
ischium (hip.)]  There is also some very non-specific lay 
evidence of injury in service (indicating that the veteran 
may have suffered some falls but not that a fall resulting in 
pelvic injury was witnessed).  What the record does not 
include is even a scintilla of competent evidence relating 
any current disability of the pelvis (claimed as pelvic 
fracture residuals) to the alleged remote injury in service.  
The only competent (medical) opinion of record which 
addresses a potential nexus between current disability and 
service, the report of the March 2005 VA examination 
explicitly states that it is less likely than not that the 
diagnosed pubic ramus (pelvis) fracture was incurred during 
active service.  In providing this opinion, the examiner 
noted that the veteran's active service terminated some 30 
years prior; that the diagnosis of a pelvic fracture was 
first apparently made 5 years ago, and that the veteran had 
had hip complaints for only 7 or 8 years.  There is no 
competent evidence (medical opinion) to the contrary.

While the veteran is competent to testify that he suffered 
several falls and his former shipmate is competent to testify 
that sailors often fell on board ship, as laypersons, they 
are not competent to attribute a current disability to falls 
or other events in service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In cases such as this, where competent 
evidence of medical causation is essential, lay statements 
alone are not sufficient to establish a medical nexus.   See 
Espiritu, supra.

The veteran's attorney argues that the veteran's history of 
falls and the current diagnostic studies findings (x-rays and 
CT scans) viewed together establish that current disability 
is related to service.  The diagnostic studies reports are 
certainly competent evidence of current disability.  However, 
they are entirely silent as to whether such disability is 
related to an injury in service.  While the attorney alleges 
that there is such nexus based on review of the studies in 
light of the history provided, he is a layperson, and not 
competent to provide opinions in matters of medical etiology.  
See Espiritu, supra.  And, again as noted above, the veteran 
(and his former fellow serviceman) are competent to establish 
by their affidavits and statements that the veteran may have 
sustained an injury in service.  Like the veteran's attorney, 
they are layperson's, and not competent to attribute current 
disability to such injury.  

In his  most recent arguments, received in July 2005, the 
veteran's attorney alleges that the VA examiner in March 2005 
did not consider August 2002 X-rays (at Bonham VA Medical 
Center), and appears to be alleging that the examination was 
consequently somehow flawed.  That allegation is entirely 
inconsistent with the March 2005 examination report, as the 
examiner specifically noted those X-rays and commented on 
what they did and did not show.  The dictionary definitions 
of anatomical regions also provided in the facsimile received 
in July 2005 do not add any information pertinent to the 
matter of a nexus between the veteran's current disability 
and an injury in service.  

Given that the record contains no competent (medical) 
evidence in support of there being a nexus between any 
current disability of the pelvis and the veteran's service or 
the alleged injury therein, and with explicit reasoned 
medical evidence against there being such a nexus, the 
preponderance of the evidence is against the veteran's claim.  
The benefit of the doubt doctrine cannot be applied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be 
denied.


ORDER

Service connection for residuals of a pelvis fracture is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


